DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
It is noted that claim 16 has an incorrect status of “currently amended” although it appears that no amendments have been made and no markups have been provided. For the purposes of examination, claim 16 will be treated as “previously presented”.

Response to Amendment
This action is in response to claims filed 23 May 2022 for application 16/180,807. Claims 1-3 and 17 are cancelled. Claim 24 has been newly added. Claims 4 and  14 are amended. Currently claims 4-16 and 18-24 are pending and have been examined. 


	
Response to Arguments
Applicant’s arguments, see Pages 11-15 of remarks, filed 23 May 2022, with respect to the rejection of claims 4-16 and 18-23 under 35 USC §101 have been fully considered but are not persuasive.
Regarding applicant’s arguments on page 11, that even if the current claims are found to be directed to a judicial exception, the claims should still be found to be patent eligible because the claims recite embodiments that are integrated into a "practical application."  Applicant continues to argue that the claims are not directed to a mere scientific principle or abstract theorem as part of a mental process, as they define interactions between various technical and physical elements, a plurality of technical and physical steps, and interactions between a digital platform and an individual. The technical and physical elements and steps in the claims operate collectively in a coordinated manner, so that the claimed embodiments manifest a discernible physical effect where an emotional profile of an individual is automatically created based on interactive narrative information provided by the individual.
Examiners response: Examiner respectfully disagrees. In Step 2A, prong 2 of the analysis, the limitations, providing a digital platform configured for, in the digital platform, providing a processor configured to perform, and applied by the processor, are considered to be additional elements and they do not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are presented other than that a digital platform and a processor are provided) that it represents no more than mere instructions to apply the judicial exceptions on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. The rest of the limitations are identified as abstract ideas as shown in the detailed rejection below. Hence, although there are technical and physical steps that include digital platform that operate collectively to interact with the individual, it represents no more than mere instructions to apply the judicial exceptions on a computer, and does not integrate into a practical application.
Regarding applicant’s arguments on page 13 (paragraph 1), that while the rejection argues that the claimed method provides no technical improvement but only employs a generic computer as a tool to implement the abstract idea, this conclusion does not reflect the teachings of the current specification. 
Examiners response: Examiner respectfully disagrees because the teachings of the specification are not read into the claims for 101 analysis.
Regarding applicant’s arguments on page 13 (paragraph 2), that the current claims recite limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice. By providing the system and method for obtaining and transforming interactive narrative information according to the claims, a custom ontology defining rules and procedures for quantitatively interpreting sentiment and other narrative data may be automatically applied through the system, thereby providing an improved function and result in the system that mitigates human subjectivity.
Examiners response: Examiner respectfully disagrees because in Step 2A, prong 1 of the analysis, the limitations of a method for obtaining and transforming narrative data and creating an emotional profile comprising an emotional depiction of the at least one individual from the obtained narrative data provided by the at least one individual in response to the at least one predetermined narrative by: semantic analysis to identify emotional variables in the obtained narrative data using a custom ontology developed and comprising at least one rule defining a normalizing pattern for transforming the obtained narrative data, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component, and hence, falls within the “Mental Process” grouping of abstract ideas. Also, the improvement cannot be in the abstract idea. And as explained above and shown in the detailed rejection below, just by providing a system and automatically applying abstract ideas through the system, the additional elements do not amount to significantly more than the judicial exceptions and are at best the equivalent of merely adding the words “apply it” to the judicial exception. Hence, the claims are not patent eligible.
Regarding applicant’s arguments on page 13 (paragraph 3), that a generic computer does not have the function of interpreting user input for developing an emotional profile comprising an emotional depiction of the user. As such, system and method of the claims improves the function of the computer.
Examiners response: Examiner respectfully disagrees because it appears that the improvement is in the abstract idea of the function of interpreting user input for developing an emotional profile and not in the function of the computer. As explained above and shown below in the detailed rejection, just by providing a digital platform or a processor, does not improve the function of computer as it is still considered to be mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea.
Regarding applicant’s arguments on page 15 (paragraph 2), that the current claims are directed to an improvement in computer technology, enabling the automation of specific tasks that previously could only be performed subjectively by humans, and are not directed to an abstract idea.
Examiners response: Examiner respectfully disagrees because as explained above and shown in the detailed rejection below, by just enabling the automation of specific tasks that previously could only be performed subjectively by humans, does not direct the claims to be an improvement in computer technology.

Regarding applicant’s arguments on pages 15-17, with respect to the rejection of independent claim 4 under 35 USC §103 and with respect to the feature “wherein the narrative structure of the emotional profile comprises a story arc”.
Examiners response: The arguments have been considered but are moot because the new ground of rejection (citing new reference Pejman for teaching the new limitation) does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s arguments on page 17 (paragraph 2), that specifically, in the combination of Au and Bist, no sentiment analysis is performed on discrete data elements of obtained narrative information. 
Examiners response: Examiner respectfully disagrees because Au teaches “wherein the semantic analysis includes sentiment analysis of the obtained narrative data, the obtained narrative data comprising a plurality of ordered data portions” in paragraphs [0017] and [0093]. Paragraph [0017] states, FIG. 87 shows exemplary dimensions of sentiment analysis and paragraph [0093] states, FIG. 68 shows genre profile tallies for eight works of literature. For example, arranges the rows in descending sorted order of Romance theme intensity, as shown in the exemplary table of FIG. 69. Similarly, selecting the Spiritual column header arranges the rows in descending sorted order of Spiritual theme intensity, as shown in FIG. 70. As with many typical sorting user interfaces, selecting the column header a second time, for example, reverses the sort order from ascending to descending), which under the broadest reasonable interpretation, examiner is interpreting as, “wherein the semantic analysis includes sentiment analysis of the obtained narrative data, the obtained narrative data comprising a plurality of ordered data portions“, noting that the eight works of literature corresponds to the obtained narrative data.
Regarding applicant’s arguments on page 17 (paragraph 3), that there is no similar teaching or consideration in the combination of Au and Bist regarding the limitation “creating an emotional profile comprising an emotional depiction of the at least one individual from the obtained narrative data provided by the at least one individual in response to the at least one predetermined narrative by”.
Examiners response: Examiner respectfully disagrees because Bist teaches “creating an emotional profile comprising an emotional depiction of the at least one individual from the obtained narrative data provided by the at least one individual in response to the at least one predetermined narrative by” in Column 2. Paragraph 6 of Column 2 states, accordingly, in an aspect of the present invention, a system for generating an emotional profile of the user and deriving inference from the analytics of profile is provided. The system provides a client device having a detector to capture user's input; an interface allowing user to interact with online events or content; a module to collect the emotional footprint of the user to generate an emotional score corresponding to the events or content; and Paragraph 8 of Column 2 states, the method comprises of an interface that enables users to interact with each other in a connected on-line infrastructure; capturing data on user behavior during the interaction; creating a baseline profile representing average emotional behavior of the user in reaction to all possible events; capturing an instantaneous reaction of the user in a response to an online event, which when taken all together, under the broadest reasonable interpretation, examiner is interpreting as “creating an emotional profile comprising an emotional depiction of the at least one individual from the obtained narrative data provided by the at least one individual in response to the at least one predetermined narrative by”.
Furthermore, applicant's arguments on pages 17-21 with respect to the rejection of independent claims 16 and 23, and other dependent claims 5, 8, 10, 11, 6, 12, 14, 18-22, 7, 13, 15, 9, 23, and new claim 24, under 35 USC § 103 have been fully considered but they are not persuasive because the dependent claims depend from one of the independent claims 4, 16, or 23 and the combination of references cited teach every element of the amended claims as shown in detail below.


	 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-16 and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 4
According to the first step (Step 1) of the 101 analysis, claim 4 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
In the next step (Step 2A, prong 1) of the analysis, the limitations of a method for obtaining and transforming narrative data, the method comprising: presenting at least one predetermined narrative to at least one individual; obtaining narrative data from the at least one individual; creating an emotional profile comprising an emotional depiction of the at least one individual from the obtained narrative data provided by the at least one individual in response to the at least one predetermined narrative by: semantic analysis to identify emotional variables in the obtained narrative data using a custom ontology developed and comprising at least one rule defining a normalizing pattern for transforming the obtained narrative data; and transforming the emotional predetermined variables into a concatenation of a cumulative emotional value and a narrative structure using the at least one rule of the custom ontology; wherein the narrative structure of the emotional profile comprises a story arc, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitations, providing a digital platform configured for, in the digital platform, providing a processor configured to perform, and applied by the processor, are considered to be additional elements and they do not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are presented other than that a digital platform and a processor are provided) that it represents no more than mere instructions to apply the judicial exceptions on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the digital platform and the processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and do not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 5
In Step 2A, prong 1 of the analysis, the limitation of wherein obtaining the narrative data comprises presenting a series of inquiries corresponding to individual story acts of a story arc of the predetermined narrative and obtaining a plurality of ordered data portions within the obtained narrative data, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 6
In Step 2A, prong 1 of the analysis, the limitation of wherein the obtained narrative data from the at least one individual is stored in a database as a linear narrative data object undiscretized by attribute, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 7
In Step 2A, prong 1 of the analysis, the limitation of wherein the semantic analysis utilizes a combination of at least sentiment analysis, emotion cue detection, and centering resonance analysis, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 8
In Step 2A, prong 1 of the analysis, the limitation of wherein the semantic analysis includes sentiment analysis of the obtained narrative data, the obtained narrative data comprising a plurality of ordered data portions, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 9
In Step 2A, prong 1 of the analysis, the limitation of wherein the sentiment analysis is performed using a natural language processing model, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation of comprising a machine learning model, is considered to be an additional element. However, it does not integrate the abstract idea into a practical application because the additional element is generally linking the use of a judicial exception to a particular technological environment such as the machine learning model. As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the abstract idea because the additional element does not meaningfully limit the judicial exception when considered both individually and as a combination. As discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 10
In Step 2A, prong 1 of the analysis, the limitation of wherein the emotional variables…in the obtained narrative data comprise at least one qualitative emotional value and at least one quantitative emotional polarity assessed from the obtained narrative data, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation of identified by the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than it is identified by a processor) that it represents no more than mere instructions to apply the judicial exceptions on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 11
In Step 2A, prong 1 of the analysis, the limitation of wherein the at least one rule defined by the custom ontology assigns at least a quantitative emotional polarity to each of a plurality of qualitative emotional values identified in the obtained narrative data, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 12
In Step 2A, prong 1 of the analysis, the limitation of wherein the at least one qualitative emotional value is identified through emotion cue detection according to a predetermined set of emotional values in the custom ontology, under the broadest reasonable interpretation, covers performance of this limitation in the mind. So, the claim recites judicial exception and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 13
In Step 2A, prong 1 of the analysis, the limitation of wherein a centering resonance analysis of the semantic analysis utilizes the at least one qualitative emotional value and an average influence computed for each word contained in the obtained narrative data to yield a representative keyword for each data portion of the ordered data portions, under the broadest reasonable interpretation, covers performance of this limitation in the mind. So, the claim recites judicial exception and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 14
In Step 2A, prong 1 of the analysis, the limitation of wherein the story arc is computed according to the quantitative emotional polarities assessed at subsequent data portions of the plurality of ordered data portions in the obtained narrative data, under the broadest reasonable interpretation, covers performance of this limitation in the mind. So, the claim recites judicial exception and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 15
In Step 2A, prong 1 of the analysis, the limitation of wherein a centering resonance analysis generates a representative keyword for an entirety of the obtained narrative data, under the broadest reasonable interpretation, covers performance of this limitation in the mind. So, the claim recites judicial exception and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 16
According to the first step (Step 1) of the 101 analysis, claim 16 is directed to a computer system (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of presenting a predetermined narrative to at least one individual and obtaining at least one narrative response from the at least one individual; a database configured for storing the obtained narrative response as a linear narrative data object; developing a custom ontology comprising at least one rule, performing semantic analysis using the custom ontology on the linear data object, creating an emotional profile comprising an emotional depiction of the at least one individual comprising at least one story arc and at least one qualitative emotional value, the emotional profile created from the linear data object based on the at least one narrative response provided by the at least one individual in response to the predetermined narrative, under the broadest reasonable interpretation, covers performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitations, a computer system for obtaining and transforming narrative data, the computer system comprising: a digital creation space comprising a digital platform and configured for, and one or more hardware storage devices having stored thereon computer-executable instructions that are executed by a processor configured for, and the processor further configured for, are considered to be additional elements and they do not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that a computer system for obtaining and transforming narrative data, the computer system comprising: a digital creation space comprising a platform and one or more hardware storage devices having stored thereon computer-executable instructions that are executed by a processor) that it represents no more than mere instructions to apply the judicial exceptions on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the computer system comprising a digital creation space and the one or more hardware storage devices having stored thereon computer-executable instructions that are executed by a processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and do not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 18
In Step 2A, prong 1 of the analysis, the limitation creating a community profile by connecting a plurality of emotional profiles, under the broadest reasonable interpretation, covers performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.


Regarding claim 19
In Step 2A, prong 1 of the analysis, the limitation of performing semantic analysis across a plurality of linear narrative data objects, under the broadest reasonable interpretation, covers performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 20
In Step 2A, prong 1 of the analysis, the limitation of wherein the digital platform presents at least one inquiry to the at least one individual after presenting the predetermined narrative, the at least one inquiry eliciting a discrete narrative response and corresponding to at least one act of a story arc of the predetermined narrative, under the broadest reasonable interpretation, covers performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 21
In Step 2A, prong 1 of the analysis, the limitation of ascertain the story arc from a plurality of qualitative emotional scores computed using semantic analysis at each discrete narrative response, the plurality of qualitative emotional scores corresponding to the story arc, under the broadest reasonable interpretation, covers performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 22
In Step 2A, prong 1 of the analysis, the limitation of receiving a plurality of narrative responses from a single individual, perform a separate semantic analysis on each narrative responses of the plurality of narrative responses, under the broadest reasonable interpretation, covers performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 23
According to the first step (Step 1) of the 101 analysis, claim 23 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of A method for obtaining and transforming narrative data, the method comprising: presenting at least one predetermined narrative to at least one individual; obtaining narrative data…from the at least one individual by presenting a series of inquiries corresponding to individual story acts of a story arc defined by the predetermined narrative and providing at least one data entry field configured for obtaining a plurality of ordered data points within the obtained narrative data, the series of inquiries comprising at least one inquiry prompting the individual to select at least one of a predetermined slate of qualitative emotional tags and at least one narrative inquiry requiring a narrative response from the at least one individual, the narrative response comprising narrative data; storing the obtained narrative data in a database as a linear narrative data object undiscretized by the ordered data points; and creating an emotional profile comprising an emotional depiction of the at least one individual from the obtained narrative data provided by the at least one individual in response to the at least one predetermined narrative by: perform semantic analysis to identify emotional variables including at least one qualitative emotional value and at least one quantitative emotional polarity in the linear narrative data object using a custom ontology developed …the custom ontology comprising at least one rule defining a normalizing pattern for transforming the obtained Application No: 16/180,807Art Unit: 2122 8/9 narrative data, the at least one rule assigning at least a quantitative emotional polarity to each of a plurality of qualitative emotional values; the semantic analysis comprises using a combination of at least sentiment analysis, emotion cue detection, and centering resonance analysis, the emotion cue detection yielding the at least one qualitative emotional value according to a predetermined set of emotional values in the custom ontology, the centering resonance analysis utilizes the at least one qualitative emotional value and an average influence computed for each word contained in the linear narrative data object to yield a representative keyword for each data portion of the ordered data portions and for an entirety of the linear narrative data object; and transforming the emotional predetermined variables into a concatenation of a cumulative emotional value and a narrative structure using the at least one rule of the custom ontology, the narrative structure comprising a story arc computed according to the quantitative emotional polarities assessed at subsequent data portions of the plurality of ordered data portions in the linear narrative data object, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitations, providing a digital platform comprising a website or mobile application and configured for, in the digital platform, providing a processor arranged to cooperate with a natural language processing model comprising a machine learning model, the processor configured to, and applied by the processor, are considered to be additional elements and they do not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are presented other than that a digital platform comprising a website or mobile application and a processor arranged to cooperate with a natural language processing model comprising a machine learning model are provided) that it represents no more than mere instructions to apply the judicial exceptions on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the digital platform and the processor comprising a machine learning model are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and do not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 24
In Step 2A, prong 1 of the analysis, the limitations of wherein the obtained narrative data from the at least one individual is stored in a database as a linear narrative data object undiscretized by attribute; and wherein the semantic analysis is performed on each of five discrete portions of the obtained narrative data corresponding to five acts of a story, transforming the obtained narrative information into said story arc of the emotional profile; the method further comprising creating a community profile by connecting a plurality of said emotional profiles, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20090248399 A1) in view of Bist (US 9026476 B2) and further in view of Pejman (Biometric Storyboards: A Games User Research Approach for Improving Qualitative Evaluations of Player Experience, 2014).
Regarding claim 4
Au teaches: A method for obtaining and transforming narrative data, the method comprising the steps of: providing a digital platform configured for presenting at least one predetermined narrative to at least one individual; 
obtaining narrative data in the digital platform from the at least one individual ([0032] a service provider may allow access, on a free registration, paid subscriber and/or pay-per-use basis, to the tool via a World-Wide Web (WWW) site on the Internet 8204. [0108] Some variations of exemplary screen shots may be generated by a server 8206 in response to input from user 8201 over network 8204, such as the Internet, as shown in FIG. 85. That is, in such an aspect, server 8206 is a typical Web server running a server application at a Web site which sends out Web pages in response to Hypertext Transfer Protocol (HTTP) or Hypertext Transfer Protocol Secured (HTTPS) requests from remote browsers being used by users 8201. Thus, server 8206 is able to provide a GUI to users 8201 of system 8200 in the form of Web pages. These Web pages may be sent to the user's personal computer (PC), laptop, mobile device, personal data assistant (PDA), or like device 8202, and result in the GUI screens of FIGS. 49-50, 52-53, 58-62, 68-77 and 81-84, being displayed. (Note: This corresponds to a digital platform). [0032] Thus, system 8200 is scalable such that multiple publishing houses may subscribe and utilize it to allow their users (i.e., their editors, manuscript screeners, authors and/or writers within the public at large who wish to submit manuscripts for publications) to submit, review, screen, and generally manipulate various forms of text); 
providing a processor configured to perform semantic analysis to identify emotional variables in the obtained narrative data ([0103] Compared to semantic distance-based indexing and retrieval methods, method 7800 disambiguates at greater vocabulary sizes because emotional theme resonance similarity provides a more succinct summary of neighborhoods of meaning than manual or even automatically generated semantic distance topologies. Text to be contextually disambiguated in step 7860 is input to the Ideal Theme-emotion Profiler function performed in step 7862, which uses methods similar to method 5500 of FIG. 55 to annotate in step 7860 with a profile of theme-emotion counts weighted by emotional resonances, similarly to as in FIG. 48. The profiler output of step 7862 produces the Ideal Theme-emotion Profile in step 7864. [0150] Includes one or more processors, such as processor 8304); using a custom ontology developed and applied by the processor and comprising at least one rule defining a normalizing pattern for transforming the obtained narrative data ([0090] Taking into account Story Length determined in step 7970, which may be a word count, sentence count or any other consistent length metric, as well as the Total Story Satisfaction determined in step 7964, the normalizer for Story Length calculated at step 7980 produces Average Story Page Quality at step 7982. Although a very simple linear version of the normalizer could simply divide Satisfaction by Length, it has been found experientially that length has non-linear advantages, with longer text being able to compound more characters with more themes, so it is more accurate to divide Satisfaction by Length squared. [0110] Key-phrases found within text "A" are linked to key-phrases within text "B" to form key-phrase pairings which are precursors to automated ontology construction. (Note: Automated ontology construction corresponds to custom ontology). [0150] Includes one or more processors, such as processor 8304); and 
transforming the emotional predetermined variables into a concatenation of a cumulative emotional value and a narrative structure using the at least one rule of the custom ontology ([0059] As the curve 4802 captures a contiguous text of Negative emotion 4801, then goes on to capture a contiguous text of Positive emotion 4803, both measured by an Emotion Detector 4806, a Resonance Analyzer compares 4812 the Previous Neg Sum 4801 to the Current Pos Sum 4803 stored 4808, 4810 in two Accumulators respectively. Richly resonant text has generally greater emotional contrasts, so the Accumulators will contain larger totals. Poorly resonant text has generally less emotional contrasts, so the Accumulators will contain smaller totals).
However, Au does not explicitly disclose: creating an emotional profile comprising an emotional depiction of the at least one individual from the obtained narrative data provided by the at least one individual in response to the at least one predetermined narrative by, wherein the narrative structure of the emotional profile comprises a story arc.
Bist teaches, in an analogous system: creating an emotional profile comprising an emotional depiction of the at least one individual from the obtained narrative data provided by the at least one individual in response to the at least one predetermined narrative by: ([Column 2, Paragraph 6] Accordingly, in an aspect of the present invention, a system for generating an emotional profile of the user and deriving inference from the analytics of profile is provided. The system provides a client device having a detector to capture user's input; an interface allowing user to interact with online events or content; a module to collect the emotional footprint of the user to generate an emotional score corresponding to the events or content; [Column 2, Paragraph 8] The method comprises of an interface that enables users to interact with each other in a connected on-line infrastructure; capturing data on user behavior during the interaction; creating a baseline profile representing average emotional behavior of the user in reaction to all possible events; capturing an instantaneous reaction of the user in a response to an online event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for obtaining and transforming narrative data of Au to incorporate the teachings of Bist to create an emotional profile comprising an emotional depiction of the at least one individual from the obtained narrative data provided by the at least one individual in response to the at least one predetermined narrative. One would have been motivated to do this modification because doing so would give the benefit of predicting the deviation of the user's reaction with the normalized reaction of the user as taught by Bist [Column 2, Paragraph 8].
Pejman teaches, in an analogous system: wherein the narrative structure of the emotional profile comprises a story arc ([Page 89, Paragraph 1] Physiological measures, in particular GSR, can provide a suitable assessment of a players’ level of excitement or frustration (arousal) and these measures seems to be useful for motivating the change in the players excitement graph (Figure 4-4). Note: Also see Figure 4-3 showing an example of story arc. In the same figure "Excitement" corresponds to the emotional profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Au and Bist to incorporate the teachings of Pejman wherein the narrative structure of the emotional profile comprises a story arc. One would have been motivated to do this modification because doing so would give the benefit of motivating as taught by Pejman [Page 89, Paragraph 1].

Regarding claim 5
The system of Au, Bist, and Pejman teach: The method according to claim 4 (as shown above).
Au further teaches: wherein obtaining the narrative data comprises presenting a series of inquiries corresponding to individual story acts of a story arc of the predetermined narrative and obtaining a plurality of ordered data portions within the obtained narrative data ([0108] Referring to FIGS. 49-50, 52-53, 58-62, 68-77 and 81-84, these Figures show exemplary windows or screen shots generated by an exemplary graphical user interface (GUI), in accordance with aspects of the present invention. Some variations of exemplary screen shots may be generated by a server 8206 in response to input from user 8201 over network 8204, such as the Internet, as shown in FIG. 85. [0093] Aspects of the present invention support selectable column headers, so that selecting the header of the Romance column, for example, arranges the rows in descending sorted order of Romance theme intensity, as shown in the exemplary table of FIG. 69. [0099] FIG. 75 shows results from a seamless mashup between "Full Speed" and "The Stars Of Mithra." Since these are both similar from a mystery and thriller themes perspective).

Regarding claim 8
The system of Au, Bist, and Pejman teach: The method according to claim 4 (as shown above).
Au further teaches: wherein the semantic analysis includes sentiment analysis of the obtained narrative data, the obtained narrative data comprising a plurality of ordered data portions ([0017] FIG. 87 shows exemplary dimensions of sentiment analysis. [0093] FIG. 68 shows genre profile tallies for eight works of literature (Note: Eight works of literature corresponds to the obtained narrative data). For example, arranges the rows in descending sorted order of Romance theme intensity, as shown in the exemplary table of FIG. 69. Similarly, selecting the Spiritual column header arranges the rows in descending sorted order of Spiritual theme intensity, as shown in FIG. 70. As with many typical sorting user interfaces, selecting the column header a second time, for example, reverses the sort order from ascending to descending).

Regarding claim 10
The system of Au, Bist, and Pejman teach: The method according to claim 4 (as shown above).
Au further teaches: wherein the emotional variables identified by the processor in the obtained narrative data comprise at least one qualitative emotional value and at least one quantitative emotional polarity assessed from the obtained narrative data ([0037] An example of the above concept can be illustrated by the word "car." If the word is read by a reader in the context of transportation, then it may invoke a positive emotional reaction, and thus a positive emotional value (or score) would be attributed to the text. If the context of reading the word "car," however, is pollution, then it may invoke a negative emotional reaction, and thus a negative emotional score would be attributed to the text. (Note: Positive and negative emotional value (or score) corresponds to the quantitative emotional polarity). [0054] In accordance with other aspects of the present invention, dimensions of emotions may be extended beyond Pos and Neg to encompass emotional intelligence inherent to the gene-num pair concepts of FIGS. 5-46. FIG. 80 shows three additional dimensions of Fear-Comfort, Blues-Inspiration and Wisdom-Naivete, in accordance with another exemplary implementation of the present invention. (Note: Fear-Comfort corresponds to qualitative emotional value)).
Regarding claim 11
The system of Au, Bist, and Pejman teach: The method according to claim 4 (as shown above).
Au further teaches: wherein the at least one rule defined by the custom ontology assigns at least a quantitative emotional polarity to each of a plurality of qualitative emotional values identified in the obtained narrative data ([0053] For instance, a section of text missing level 2 may signify a hollowness of meaning, whereas missing level 1 may signify ungroundedness, and missing level 3 may signify a lack of orientation. All Level, Pos and Neg numbers are assigned as shorthand for condensing the meaning of a gene-num concept pair, along specific dimensions of emotion. As shown in FIGS. 5-46, these numbers are assigned in a conveniently small range of integers, to simplify the results of summing them in later processing. For instance, the difference between Pos and Neg for each gene-num concept pair is limited to 4, -3, -2, -1, 0, 1, 2, 3 or 4 to facilitate graphing and colorizing functions of subsequent display methods, while still providing a sufficient range to express differing intensities of emotions).


Claims 6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20090248399 A1) in view of Bist (US 9026476 B2) and Pejman (Biometric Storyboards:A Games User Research Approach for Improving Qualitative Evaluations of Player Experience, 2014) and further in view of Ayers et al (US 20140324717 A1).
Regarding claim 6
The system of Au, Bist, and Pejman teaches: The method according to claim 4 (as shown above).
However, Au, Bist, and Pejman do not explicitly disclose: wherein the obtained narrative data from the at least one individual is stored in a database as a linear narrative data object undiscretized by attribute.
Ayers teaches, in an analogous system: wherein the obtained narrative data from the at least one individual is stored in a database as a linear narrative data object undiscretized by attribute ([0038] These techniques allow a user to quickly capture the story elements, which are then loaded through a user profile interface 152 and saved in a database 118. Note: Story elements corresponds to undiscretized by attribute which using broadest reasonable interpretation is interpreted as raw text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Au, Bist, and Pejman to incorporate the teachings of Ayers wherein the obtained narrative data from the at least one individual is stored in a database as a linear narrative data object undiscretized by attribute. One would have been motivated to do this modification because doing so would give the benefit of saving in a database as a draft for later completion or as a final entry as taught by Ayers [0038].

Regarding claim 12
The system of Au, Bist, and Pejman teaches: The method according to claim 10 (as shown above).
However, Au, Bist, and Pejman do not explicitly disclose: wherein the at least one qualitative emotional value is identified through emotion cue detection according to a predetermined set of emotional values in the custom ontology.
Ayers teaches, in an analogous system: wherein the at least one qualitative emotional value is identified through emotion cue detection according to a predetermined set of emotional values in the custom ontology ([0128] The storyteller can select the emotion tag of "anxious" in input screen 716 to describe how the players were feeling when faced with the challenge. Note: Anxious corresponds to the qualitative emotional value and the emotion tags corresponds to the predetermined set of emotional values in the custom ontology).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Au, Bist, and Pejman to incorporate the teachings of Ayers wherein the at least one qualitative emotional value is identified through emotion cue detection according to a predetermined set of emotional values in the custom ontology. One would have been motivated to do this modification because doing so would give the benefit of describing how the players were feeling and helps users better understand the positive impact their efforts make on other users and their respective organizations as taught by Ayers [0128].

Regarding claim 14
The system of Au, Bist, Pejman, and Ayers teaches: The method according to claim 12 (as shown above).
Au further teaches: wherein the narrative structure of the emotional profile comprises a story arc computed according to the quantitative emotional polarities assessed at subsequent data portions of the plurality of ordered data portions in the obtained narrative data ([0064] Consequently, proximity to literal character references and proximity to literal character attributes generally suffices to accurately track story arcs, once Neg and Pos or other dimensions of emotions have been calculated for paragraphs. Note: Neg and Pos correspond to the quantitative emotional polarities, paragraphs correspond to the ordered data portions in the narrative data).

Claims 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20090248399 A1) in view of Bist (US 9026476 B2) and Pejman (Biometric Storyboards:A Games User Research Approach for Improving Qualitative Evaluations of Player Experience, 2014) and further in view of Corman et al (WO 03102740 A2).
Regarding claim 7
The system of Au, Bist, and Pejman teaches: The method according to claim 4 (as shown above).
Au further teaches: wherein the semantic analysis utilizes a combination of at least sentiment analysis, emotion cue detection ([0017] FIG. 87 shows exemplary dimensions of sentiment analysis. [0144] In other aspects of the present invention, further improvements in the accuracy of detection of sentiments or emotions in text can be made by performing an analysis of sentiment or emotion based in part upon a measure of contextual sentiment and a contextual emotion similarity between rhetorically or ontologically similar texts).
However, the system of Au, Bist, and Pejman do not explicitly disclose: and centering resonance analysis.
Corman teaches, in an analogous system: and centering resonance analysis ([00021] Centering Resonance Analysis (CRA)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Au, Bist, and Pejman to incorporate the teachings of Corman to use Centering Resonance Analysis. One would have been motivated to do this modification because doing so would give the benefit of text analysis that is designed for the study of temporal evolving systems as taught by Corman [00021].

Regarding claim 13
The system of Au, Bist, and Pejman teach: The method according to claim 10 (as shown above) 
Au further teaches: and the at least one qualitative emotional value ([0054] FIG. 80 shows three additional dimensions of Fear-Comfort, Blues-Inspiration and Wisdom-Naivete, in accordance with another exemplary implementation of the present invention. Note: Fear-Comfort corresponds to qualitative emotional value).
However, the system of Au, Bist, and Pejman do not explicitly disclose: wherein a centering resonance analysis of the semantic analysis utilizes and an average influence computed for each word contained in the obtained narrative data to yield a representative keyword for each data portion of the ordered data portions.
Corman teaches, in an analogous system: wherein a centering resonance analysis of the semantic analysis utilizes and an average influence computed for each word contained in the obtained narrative data to yield a representative keyword for each data portion of the ordered data portions ([00021] Centering Resonance Analysis (CRA) is a method of network text analysis. [00031] The TF/IDF term weighting function assigns words importance or influence. [00050] FIG. 5 illustrates a two-dimensional CRA network of text U. The words of greater importance and influence, e.g. arises to the top of network 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Au, Bist, and Pejman to incorporate the teachings of Corman wherein a centering resonance analysis of the semantic analysis utilizes and an average influence computed for each word contained in the obtained narrative data to yield a representative keyword for each data portion of the ordered data portions. The same motivation that was utilized for combining Au and Corman as set forth in claim 7 is equally applicable to claim 13.

Regarding claim 15
The system of Au, Bist, and Pejman teaches: The method according to claim 4 (as shown above).
However, the system of Au, Bist, and Pejman does not explicitly disclose: wherein a centering resonance analysis generates a representative keyword for an entirety of the obtained narrative data.
Corman teaches, in an analogous system: wherein a centering resonance analysis generates a representative keyword for an entirety of the obtained narrative data ([00021] Centering Resonance Analysis (CRA) is a method of network text analysis. [00050] FIG. 5 illustrates a two-dimensional CRA network of text U. The words of greater importance and influence, e.g. arises to the top of network 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Au and Bist to incorporate the teachings of Corman wherein a centering resonance analysis generates a representative keyword for an entirety of the obtained narrative data. The same motivation that was utilized for combining Au and Corman as set forth in claim 7 is equally applicable to claim 15.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20090248399 A1) in view of Bist (US 9026476 B2) and Pejman (Biometric Storyboards: A Games User Research Approach for Improving Qualitative Evaluations of Player Experience, 2014) and further in view of Anisingaraju et al (US 20160196516 A1).
Regarding claim 9
The system of Au, Bist, and Pejman teaches: The method according to claim 8 (as shown above).
Au further teaches: wherein the sentiment analysis is performed using a natural language processing model ([0133] A method for such a natural language query system in shown in FIG. 92).
However, the system of Au, Bist, and Pejman does not explicitly disclose: comprising a machine learning model.
Anisingaraju teaches, in an analogous system: comprising a machine learning model ([0046] The three subcomponents 352, 354, and 356 represent the machine learning approach that is employed for this example of FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Au, Bist, and Pejman to incorporate the teachings of Anisingaraju to use Machine Learning. One would have been motivated to do this modification because doing so would give the benefit of having a Data analysis component that relates to analyzing the data and extracting meaning from the aggregated data that is output by data acquisition component as taught by Anisingaraju [0045].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20090248399 A1) in view of Bist (US 9026476 B2) and Pejman (Biometric Storyboards: A Games User Research Approach for Improving Qualitative Evaluations of Player Experience, 2014) and further in view of Ayers et al (US 20140324717 A1) and Sander (Linear Interactive Storytelling, 2008).
Regarding claim 24
The system of Au, Bist, and Pejman teaches: The method according to claim 4 (as shown above).
However, the system of Au and Bist does not explicitly disclose: wherein the obtained narrative data from the at least one individual is stored in a database as a linear narrative data object undiscretized by attribute; and wherein the semantic analysis is performed on each of five discrete portions of the obtained narrative data corresponding to five acts of a story, transforming the obtained narrative information into said story arc of the emotional profile; the method further comprising creating a community profile by connecting a plurality of said emotional profiles.
Ayers teaches, in an analogous system: wherein the obtained narrative data from the at least one individual is stored in a database as a linear narrative data object undiscretized by attribute (These techniques allow a user to quickly capture the story elements, which are then loaded through a user profile interface 152 and saved in a database 118 [0038]);
the method further comprising creating a community profile by connecting a plurality of said emotional profiles (Each organization has a profile. Part of the organization's profile includes data and analysis related to the stories captured by members, users, customers, and others; stories where the organization is named. The organization story profile is a unique depiction of an engagement, brand, and culture captured by stories. Access and exposure of certain aspects of an organization's profile may public, or alternatively kept limited or otherwise controlled. When an organization already has an instance, a new user can link their account (and profile) so long as the user has an email that is validated by the organization [0060]. Note: Organization profile corresponds to the community profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Au, Bist, and Pejman to incorporate the teachings of Ayers wherein wherein the obtained narrative data from the at least one individual is stored in a database as a linear narrative data object undiscretized by attribute and the method further comprising creating a community profile by connecting a plurality of said emotional profiles. One would have been motivated to do this modification because doing so would give the benefit of saving in a database as a draft for later completion or as a final entry as taught by Ayers [0038] and uniquely depicting an engagement, brand, and culture captured by stories as taught by Ayers [0060] respectively.
Sander teaches, in an analogous system: and wherein the semantic analysis is performed on each of five discrete portions of the obtained narrative data corresponding to five acts of a story ([Page 50, Paragraph 1] Gustav Freytag proposed a 5-act-structure, which he visualized in form of a pyramid. The five acts are “Einleitung” [exposition], “Steigerung” [rising action], “Höhepunkt” [climax], “Fall oder Umkehr” [falling action] and “Katastrophe” [catastrophe]. The exposition ends with an inciting moment (“erregendes Moment”) which brings the story in motion and leads to the rising action. The climax is ended by the tragic moment (“tragisches Moment”) which leads to the falling action. A third key moment, the moment of final tension (“Moment der letzten Spannung“) may appear between falling action and catastrophe. (cf. Freytag 1863, p.100-120). Note: Also, see Figure 2-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Au, Bist, Pejman, and Ayers to incorporate the teachings of Sander wherein the semantic analysis is performed on each of five discrete portions of the obtained narrative data corresponding to five acts of a story. One would have been motivated to do this modification because doing so would give the benefit of bringing the story in motion as taught by Sander [Page 50, Paragraph 1].
Pejman further teaches, in an analogous system: transforming the obtained narrative information into said story arc of the emotional profile ([Page 89, Paragraph 1] Physiological measures, in particular GSR, can provide a suitable assessment of a players’ level of excitement or frustration (arousal) and these measures seems to be useful for motivating the change in the players excitement graph (Figure 4-4). Note: Also see Figure 4-3 showing an example of story arc. In the same figure "Excitement" corresponds to the emotional profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Au, Bist, Ayers, and Sander to incorporate the teachings of Pejman to transform the obtained narrative information into said story arc of the emotional profile. One would have been motivated to do this modification because doing so would give the benefit of motivating as taught by Pejman [Page 89, Paragraph 1].


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20090248399 A1) in view of Ayers et al (US 20140324717 A1) and Bist (US 9026476 B2) and further in view of Anisingaraju et al (US 20160196516 A1) and Corman et al (WO 03102740 A2).
Regarding claim 23
Au teaches: A method for obtaining and transforming narrative data, the method comprising: 
providing a digital platform comprising a website or mobile application and configured for presenting at least one predetermined narrative to at least one individual ([0032] a service provider may allow access, on a free registration, paid subscriber and/or pay-per-use basis, to the tool via a World-Wide Web (WWW) site on the Internet 8204. [0108] Some variations of exemplary screen shots may be generated by a server 8206 in response to input from user 8201 over network 8204, such as the Internet, as shown in FIG. 85. That is, in such an aspect, server 8206 is a typical Web server running a server application at a Web site which sends out Web pages in response to Hypertext Transfer Protocol (HTTP) or Hypertext Transfer Protocol Secured (HTTPS) requests from remote browsers being used by users 8201. Thus, server 8206 is able to provide a GUI to users 8201 of system 8200 in the form of Web pages. These Web pages may be sent to the user's personal computer (PC), laptop, mobile device, personal data assistant (PDA), or like device 8202, and result in the GUI screens of FIGS. 49-50, 52-53, 58-62, 68-77 and 81-84, being displayed. (Note: This corresponds to a digital platform). [0032] Thus, system 8200 is scalable such that multiple publishing houses may subscribe and utilize it to allow their users (i.e., their editors, manuscript screeners, authors and/or writers within the public at large who wish to submit manuscripts for publications) to submit, review, screen, and generally manipulate various forms of text); 
obtaining narrative data in the digital platform from the at least one individual by presenting a series of inquiries corresponding to individual story acts of a story arc defined by the predetermined narrative and providing at least one data entry field configured for obtaining a plurality of ordered data points within the obtained narrative data, the series of inquiries comprising at least one inquiry prompting the individual to select at least one of a predetermined slate of qualitative emotional tags and at least one narrative inquiry requiring a narrative response from the at least one individual, the narrative response comprising narrative data ([0108] Referring to FIGS. 49-50, 52-53, 58-62, 68-77 and 81-84, these Figures show exemplary windows or screen shots generated by an exemplary graphical user interface (GUI), in accordance with aspects of the present invention. Some variations of exemplary screen shots may be generated by a server 8206 in response to input from user 8201 over network 8204, such as the Internet, as shown in FIG. 85. [0093] Aspects of the present invention support selectable column headers, so that selecting the header of the Romance column, for example, arranges the rows in descending sorted order of Romance theme intensity, as shown in the exemplary table of FIG. 69. [0099] FIG. 75 shows results from a seamless mashup between "Full Speed" and "The Stars Of Mithra." Since these are both similar from a mystery and thriller themes perspective); 
providing a processor arranged to cooperate with a natural language processing model, the processor configured to perform semantic analysis to ([0103] Compared to semantic distance-based indexing and retrieval methods, method 7800 disambiguates at greater vocabulary sizes because emotional theme resonance similarity provides a more succinct summary of neighborhoods of meaning than manual or even automatically generated semantic distance topologies. Text to be contextually disambiguated in step 7860 is input to the Ideal Theme-emotion Profiler function performed in step 7862, which uses methods similar to method 5500 of FIG. 55 to annotate in step 7860 with a profile of theme-emotion counts weighted by emotional resonances, similarly to as in FIG. 48. The profiler output of step 7862 produces the Ideal Theme-emotion Profile in step 7864. [0150] Includes one or more processors, such as processor 8304. [0133] A method for such a natural language query system in shown in FIG. 92) identify emotional variables including at least one qualitative emotional value and at least one quantitative emotional polarity in the linear narrative data object using a custom ontology developed and applied by the processor ([0037] An example of the above concept can be illustrated by the word "car." If the word is read by a reader in the context of transportation, then it may invoke a positive emotional reaction, and thus a positive emotional value (or score) would be attributed to the text. If the context of reading the word "car," however, is pollution, then it may invoke a negative emotional reaction, and thus a negative emotional score would be attributed to the text. (Note: Positive and negative emotional value (or score) corresponds to the quantitative emotional polarity). [0054] In accordance with other aspects of the present invention, dimensions of emotions may be extended beyond Pos and Neg to encompass emotional intelligence inherent to the gene-num pair concepts of FIGS. 5-46. FIG. 80 shows three additional dimensions of Fear-Comfort, Blues-Inspiration and Wisdom-Naivete, in accordance with another exemplary implementation of the present invention. Note: Fear-Comfort corresponds to qualitative emotional value), the custom ontology comprising at least one rule defining a normalizing pattern for transforming the obtained narrative data, the at least one rule assigning at least a quantitative emotional polarity to each of a plurality of qualitative emotional values ([0090] Taking into account Story Length determined in step 7970, which may be a word count, sentence count or any other consistent length metric, as well as the Total Story Satisfaction determined in step 7964, the normalizer for Story Length calculated at step 7980 produces Average Story Page Quality at step 7982. Although a very simple linear version of the normalizer could simply divide Satisfaction by Length, it has been found experientially that length has non-linear advantages, with longer text being able to compound more characters with more themes, so it is more accurate to divide Satisfaction by Length squared. [0110] Key-phrases found within text "A" are linked to key-phrases within text "B" to form key-phrase pairings which are precursors to automated ontology construction. Note: Automated ontology construction corresponds to custom ontology); 
the semantic analysis comprises using a combination of at least sentiment analysis, emotion cue detection ([0017] FIG. 87 shows exemplary dimensions of sentiment analysis. [0144] In other aspects of the present invention, further improvements in the accuracy of detection of sentiments or emotions in text can be made by performing an analysis of sentiment or emotion based in part upon a measure of contextual sentiment and a contextual emotion similarity between rhetorically or ontologically similar texts), the at least one qualitative emotional value and ([0054] FIG. 80 shows three additional dimensions of Fear-Comfort, Blues-Inspiration and Wisdom-Naivete, in accordance with another exemplary implementation of the present invention. Note: Fear-Comfort corresponds to qualitative emotional value), 
and transforming the emotional predetermined variables into a concatenation of a cumulative emotional value and a narrative structure using the at least one rule of the custom ontology ([0059] As the curve 4802 captures a contiguous text of Negative emotion 4801, then goes on to capture a contiguous text of Positive emotion 4803, both measured by an Emotion Detector 4806, a Resonance Analyzer compares 4812 the Previous Neg Sum 4801 to the Current Pos Sum 4803 stored 4808, 4810 in two Accumulators respectively. Richly resonant text has generally greater emotional contrasts, so the Accumulators will contain larger totals. Poorly resonant text has generally less emotional contrasts, so the Accumulators will contain smaller totals), the narrative structure comprising a story arc computed according to the quantitative emotional polarities assessed at subsequent data portions of the plurality of ordered data portions in the linear narrative data object ([0064] Consequently, proximity to literal character references and proximity to literal character attributes generally suffices to accurately track story arcs, once Neg and Pos or other dimensions of emotions have been calculated for paragraphs. Note: Neg and Pos correspond to the quantitative emotional polarities, paragraphs correspond to the ordered data portions in the narrative data).
However, Au does not explicitly disclose: storing the obtained narrative data in a database as a linear narrative data object undiscretized by the ordered data points; and creating an emotional profile comprising an emotional depiction of the at least one individual from the obtained narrative data provided by the at least one individual in response to the at least one predetermined narrative by:; profile of the at least one individual; comprising a machine learning model, and centering resonance analysis, the emotion cue detection yielding the at least one qualitative emotional value according to a predetermined set of emotional values in the custom ontology, the centering resonance analysis utilizes... an average influence computed for each word contained in the linear narrative data object to yield a representative keyword for each data portion of the ordered data portions and for an entirety of the linear narrative data object.
Ayers teaches, in an analogous system: storing the obtained narrative data in a database as a linear narrative data object undiscretized by the ordered data points ([0038] These techniques allow a user to quickly capture the story elements, which are then loaded through a user profile interface 152 and saved in a database 118); profile of the at least one individual ([0058] In such a case, the individual creates a user profile within the platform 304. The User Story Profile is a unique depiction of an individual's personal brand, work legacy and positive impact. This profile is owned by the user and is built upon for as long as they are a registered user. An exemplary method for creating a User Story Profile and organization is further described in FIG. 4); the emotion cue detection yielding the at least one qualitative emotional value according to a predetermined set of emotional values in the custom ontology ([0128] The storyteller can select the emotion tag of "anxious" in input screen 716 to describe how the players were feeling when faced with the challenge. Note: Anxious corresponds to the qualitative emotional value and the emotion tags corresponds to the predetermined set of emotional values in the custom ontology).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for obtaining and transforming narrative data of Au to incorporate the teachings of Ayers to store the obtained narrative data in a database as a linear narrative data object undiscretized by the ordered data points, the emotion cue detection yielding the at least one qualitative emotional value according to a predetermined set of emotional values in the custom ontology. One would have been motivated to do this modification because doing so would give the benefit of saving in a database as a draft for later completion or as a final entry as taught by Ayers [0038]. Creating a user profile would give the benefit of   uniquely depicting an individual's personal brand, work legacy etc as taught by Ayers [0058]. Using emotion tags would give the benefit of describing how the players were feeling and helps users better understand the positive impact their efforts make on other users and their respective organizations as taught by Ayers [0128].
Bist teaches, in an analogous system: creating an emotional profile comprising an emotional depiction of the at least one individual from the obtained narrative data provided by the at least one individual in response to the at least one predetermined narrative by ([Column 2, Paragraph 6] Accordingly, in an aspect of the present invention, a system for generating an emotional profile of the user and deriving inference from the analytics of profile is provided. The system provides a client device having a detector to capture user's input; an interface allowing user to interact with online events or content; a module to collect the emotional footprint of the user to generate an emotional score corresponding to the events or content; [Column 2, Paragraph 8] The method comprises of an interface that enables users to interact with each other in a connected on-line infrastructure; capturing data on user behavior during the interaction; creating a baseline profile representing average emotional behavior of the user in reaction to all possible events; capturing an instantaneous reaction of the user in a response to an online event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings Au and Ayers to incorporate the teachings of Bist to create an emotional profile comprising an emotional depiction of the at least one individual from the obtained narrative data provided by the at least one individual in response to the at least one predetermined narrative. One would have been motivated to do this modification because doing so would give the benefit of predicting the deviation of the user's reaction with the normalized reaction of the user as taught by Bist [Column 2, Paragraph 8].
Anisingaraju teaches, in an analogous system: comprising a machine learning model ([0046] The three subcomponents 352, 354, and 356 represent the machine learning approach that is employed for this example of FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Au, Ayers, and Bist to incorporate the teachings of Anisingaraju to use Machine Learning. One would have been motivated to do this modification because doing so would give the benefit of having a Data analysis component that relates to analyzing the data and extracting meaning from the aggregated data that is output by data acquisition component as taught by Anisingaraju paragraph [0045].
Corman teaches, in an analogous system: and centering resonance analysis ([00021] Centering Resonance Analysis (CRA)); the centering resonance analysis utilizes and an average influence computed for each word contained in the linear narrative data object to yield a representative keyword for each data portion of the ordered data portions and for an entirety of the linear narrative data object ([00021] Centering Resonance Analysis (CRA) is a method of network text analysis. [00031] The TF/IDF term weighting function assigns words importance or influence. [00050] FIG. 5 illustrates a two-dimensional CRA network of text U. The words of greater importance and influence, e.g. arises to the top of network 58);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Au, Ayers, Bist, and Anisingaraju to incorporate the teachings of Corman to use Centering Resonance Analysis and the centering resonance analysis utilizes and an average influence computed for each word contained in the linear narrative data object to yield a representative keyword for each data portion of the ordered data portions and for an entirety of the linear narrative data object. One would have been motivated to do this modification because doing so would give the benefit of text analysis that is designed for the study of temporal evolving systems as taught by Corman [00021].

Claims 16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20090248399 A1) in view of Ayers et al (US 20140324717 A1) and further in view of Bist (US 9026476 B2).
Regarding claim 16
Au teaches: A computer system for obtaining and transforming narrative data, the computer system comprising: a digital creation space comprising a digital platform and configured for presenting a predetermined narrative to at least one individual and obtaining at least one narrative response from the at least one individual ([0154] Computer system. [0032] A service provider may allow access, on a free registration, paid subscriber and/or pay-per-use basis, to the tool via a World-Wide Web (WWW) site on the Internet 8204. [0108] Some variations of exemplary screen shots may be generated by a server 8206 in response to input from user 8201 over network 8204, such as the Internet, as shown in FIG. 85. That is, in such an aspect, server 8206 is a typical Web server running a server application at a Web site which sends out Web pages in response to Hypertext Transfer Protocol (HTTP) or Hypertext Transfer Protocol Secured (HTTPS) requests from remote browsers being used by users 8201. Thus, server 8206 is able to provide a GUI to users 8201 of system 8200 in the form of Web pages. These Web pages may be sent to the user's personal computer (PC), laptop, mobile device, personal data assistant (PDA), or like device 8202, and result in the GUI screens of FIGS. 49-50, 52-53, 58-62, 68-77 and 81-84, being displayed. (Note: This corresponds to a digital platform). [0032] Thus, system 8200 is scalable such that multiple publishing houses may subscribe and utilize it to allow their users (i.e., their editors, manuscript screeners, authors and/or writers within the public at large who wish to submit manuscripts for publications) to submit, review, screen, and generally manipulate various forms of text); 
and one or more hardware storage devices having stored thereon computer-executable instructions that are executed by a processor configured for ([0157] In a variation implemented using software, the software may be stored in a computer program product and loaded into computer system 8300 using removable storage drive 8314, hard drive 8312 or communications interface 8324. The control logic (software), when executed by the processor 8304, causes the processor 8304 to perform the functions of the invention as described herein) developing a custom ontology comprising at least one rule, the processor further configured for performing semantic analysis using the custom ontology on the linear data object ([0110] Key-phrases found within text "A" are linked to key-phrases within text "B" to form key-phrase pairings which are precursors to automated ontology construction. (Note: Automated ontology construction corresponds to custom ontology). [0150] Includes one or more processors, such as processor 8304. [0103] As vocabulary sizes increase, semantic distance combinations increase exponentially in number, since all semantic nodes tend to be at least indirectly connected to all other semantic distance nodes); 
wherein the processor is further configured for ([0150] Includes one or more processors, such as processor 8304) comprising at least one story arc and at least one qualitative emotional value, the emotional profile created from the linear data object ([0103] Text to be contextually disambiguated in step 7860 is input to the Ideal Theme-emotion Profiler function performed in step 7862, which uses methods similar to method 5500 of FIG. 55 to annotate in step 7860 with a profile of theme-emotion counts weighted by emotional resonances, similarly to as in FIG. 48. The profiler output of step 7862 produces the Ideal Theme-emotion Profile in step 7864. [0090] The Satisfaction Rating Accumulator determined in step 7960 takes the Total Major Story Arc Percentage Resolution calculated in step 7938 and Total Story Emotional Impact produced in step 7350 and multiplies these values to produce the Total Story Satisfaction in step 7964).
However, Au does not explicitly disclose: a database configured for storing the obtained narrative response as a linear narrative data object; creating an emotional profile comprising an emotional depiction of the at least one individual and based on the at least one narrative response provided by the at least one individual in response to the predetermined narrative.
Ayers teaches, in an analogous system: a database configured for storing the obtained narrative response as a linear narrative data object ([0038] These techniques allow a user to quickly capture the story elements, which are then loaded through a user profile interface 152 and saved in a database 118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for obtaining and transforming narrative data of Au to incorporate the teachings of Ayers to use a database configured for storing the obtained narrative response as a linear narrative data object. One would have been motivated to do this modification because doing so would give the benefit of saving in a database as a draft for later completion or as a final entry as taught by Ayers [0038].
Bist teaches, in an analogous system: creating an emotional profile comprising an emotional depiction of the at least one individual and based on the at least one narrative response provided by the at least one individual in response to the predetermined narrative ([Column 2, Paragraph 6] Accordingly, in an aspect of the present invention, a system for generating an emotional profile of the user and deriving inference from the analytics of profile is provided. The system provides a client device having a detector to capture user's input; an interface allowing user to interact with online events or content; a module to collect the emotional footprint of the user to generate an emotional score corresponding to the events or content; [Column 2, Paragraph 8] The method comprises of an interface that enables users to interact with each other in a connected on-line infrastructure; capturing data on user behavior during the interaction; creating a baseline profile representing average emotional behavior of the user in reaction to all possible events; capturing an instantaneous reaction of the user in a response to an online event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings Au and Ayers to incorporate the teachings of Bist to create an emotional profile comprising an emotional depiction of the at least one individual and based on the at least one narrative response provided by the at least one individual in response to the predetermined narrative. One would have been motivated to do this modification because doing so would give the benefit of predicting the deviation of the user's reaction with the normalized reaction of the user as taught by Bist [Column 2, Paragraph 8].

Regarding claim 18
The system of Au, Ayers, and Bist teaches: The computer system for obtaining and transforming narrative data according to claim 16 (as shown above).
However, Au does not explicitly disclose: wherein the processor is further configured for creating a community profile by connecting a plurality of emotional profiles.
Ayers teaches, in an analogous system: wherein the processor is further configured for creating a community profile by connecting a plurality of emotional profiles ([0060] Each organization has a profile. Part of the organization's profile includes data and analysis related to the stories captured by members, users, customers, and others; stories where the organization is named. The organization story profile is a unique depiction of an engagement, brand, and culture captured by stories. Access and exposure of certain aspects of an organization's profile may public, or alternatively kept limited or otherwise controlled. When an organization already has an instance, a new user can link their account (and profile) so long as the user has an email that is validated by the organization. Note: Organization profile corresponds to the community profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for obtaining and transforming narrative data of Au to incorporate the teachings of Ayers wherein the processor is further configured for creating a community profile by connecting a plurality of emotional profiles. One would have been motivated to do this modification because doing so would give the benefit of uniquely depicting an engagement, brand, and culture captured by stories as taught by Ayers [0060].

Regarding claim 19
The system of Au, Ayers, and Bist teaches: The computer system for obtaining and transforming narrative data according to claim 16 (as shown above).
Au further teaches: wherein the processor is further configured for performing semantic analysis across a plurality of linear narrative data objects ([0103] As vocabulary sizes increase, semantic distance combinations increase exponentially in number, since all semantic nodes tend to be at least indirectly connected to all other semantic distance nodes, and nearly all of these transitive distances are considered valid candidates for shortest paths. [0137] Whether for automating natural language translation or simply clarifying the meaning of text, the average polysemy of a word links to an average of three distinct meanings in a traditional semantic ontology such as WordNet).

Regarding claim 20
The system of Au, Ayers, and Bist teaches: The computer system for obtaining and transforming narrative data according to claim 16 (as shown above).
Au further teaches: wherein the digital platform presents at least one inquiry to the at least one individual after presenting the predetermined narrative, the at least one inquiry eliciting a discrete narrative response and corresponding to at least one act of a story arc of the predetermined narrative ([0024] FIGS. 94-96 are exemplary screen shots showing a user interface and system for uploading files and automatically generating a searchable ontology from their textual content, in accordance with aspects of the present invention. [0064] Consequently, proximity to literal character references and proximity to literal character attributes generally suffices to accurately track story arcs, once Neg and Pos or other dimensions of emotions have been calculated for paragraphs).

Regarding claim 21
The system of Au, Ayers, and Bist teaches: The computer system for obtaining and transforming narrative data according to claim 21 (as shown above).
Au further teaches: wherein the processor is configured to ascertain the story arc from a plurality of qualitative emotional scores computed using semantic analysis at each discrete narrative response, the plurality of qualitative emotional scores corresponding to the story arc ([0025] FIGS. 97-100 are exemplary screen shots showing outputs from a story-arc, story and novel Satisfaction scoring system. [0037] An example of the above concept can be illustrated by the word "car." If the word is read by a reader in the context of transportation, then it may invoke a positive emotional reaction, and thus a positive emotional value (or score) would be attributed to the text. If the context of reading the word "car," however, is pollution, then it may invoke a negative emotional reaction, and thus a negative emotional score would be attributed to the text. [0063] Note that in the Pos and Neg columns in the table of FIG. 50, the simple totals of Positive and Negative gene-num pairs are tallied. These results will subsequently enable story arc shifts to be calculated).

Regarding claim 22
The system of Au, Ayers, and Bist teaches: The computer system for obtaining and transforming narrative data according to claim 16 (as shown above).
Au further teaches: wherein the digital platform is configured for receiving a plurality of narrative responses from a single individual, the processor configured to perform a separate semantic analysis on each narrative responses of the plurality of narrative responses ([0108] Thus, server 8206 is able to provide a GUI to users 8201 of system 8200 in the form of Web pages. These Web pages may be sent to the user's personal computer (PC), laptop, mobile device, personal data assistant (PDA), or like device 8202, and result in the GUI screens of FIGS. 49-50, 52-53, 58-62, 68-77 and 81-84, being displayed. (Note: This corresponds to a digital platform). [0032] Thus, system 8200 is scalable such that multiple publishing houses may subscribe and utilize it to allow their users (i.e., their editors, manuscript screeners, authors and/or writers within the public at large who wish to submit manuscripts for publications) to submit, review, screen, and generally manipulate various forms of text. [0103] As vocabulary sizes increase, semantic distance combinations increase exponentially in number, since all semantic nodes tend to be at least indirectly connected to all other semantic distance nodes, and nearly all of these transitive distances are considered valid candidates for shortest paths).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anstey et al (2007) discloses: Human Trials: An Experiment in Intermedia
Performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.R.J./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128